
	

115 S3380 IS: To direct the Office of National Drug Control Policy to track and review federally funded drug demand reduction activities.
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3380
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Mr. Donnelly introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To direct the Office of National Drug Control Policy to track and review federally funded drug
			 demand reduction activities.
	
	
		1.Federal drug demand reduction activities
 (a)DefinitionsIn this section— (1)the term demand reduction activity means any activity, other than an enforcement activity, that is intended to reduce the use of drugs; and
 (2)the term Director means the Director of National Drug Control Policy. (b)Tracking systemThe Director—
 (1)shall establish a system to track federally funded demand reduction activities; and (2)in establishing the system under paragraph (1), shall consult with, and leverage any tracking of federally funded demand reduction activities by—
 (A)the Secretary of Homeland Security; (B)the Attorney General; and
 (C)the head of any other Federal agency that operates a program or awards grants relating to demand reduction activities.
 (c)Public listThe Director shall publish online a list of all Federal programs and grants relating to demand reduction activities.
 (d)Annual strategyIn formulating the annual National Drug Control Strategy, the Director shall review all federally funded demand reduction activities, including an evaluation of—
 (1)the effectiveness of those activities; (2)the contribution of those activities to demand reduction activities funded by States or units of local government; and
 (3)whether any duplication or inefficiency in federally funded demand reduction activities needs to be addressed.
				
